FILED

Mar 16, 2018
04:27 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS

RONDA CRISP, ) Docket No. 2017-08-1130
Employee, )

Vv. )

CASTLE RETAIL GROUP, LLC, ) State File No. 74840-2016
Employer, )

And )

FLAGSHIP CITY INS. CO., ) Judge Allen Phillips
Carrier. )

 

EXPEDITED HEARING ORDER DENYING MEDICAL AND
TEMPORARY DISABILITY BENEFITS

 

Ms. Crisp requested medical and temporary disability benefits for an injury at a
grocery store owned by Castle Retail Group (Castle). Castle denied the claim. The Court
considered the contested issues at an Expedited Hearing on March 5, 2018, and now
holds Ms. Crisp is not entitled to the requested benefits.

History of Claim

Ms. Crisp worked in the store’s meat department for several years as a “meat
clerk,” a job that required wrapping and stocking meat. At some point, her manager,
Mark Bintz, moved her to another position that required moving pallets and lifting
containers. She asserted the new position was “a man’s job” and complained that the
lifting was too heavy for her. She said her manager ignored her complaints.

Ms. Crisp claimed that she injured her neck, back, arms, hands, knees, and hips
when lifting a heavy container on September 6, 2016. She said she called Mr. Bintz to
report the injury. Mr. Bintz said Ms. Crisp told him she hurt her hands, and he referred
her to Adam Stoll, one of the store managers. Mr. Stoll stated Ms. Crisp spoke with him
and said she was going to a doctor on her own; he did not authorize the visit.
Ms. Crisp went to the Methodist Hospital emergency room. The Methodist records
included only a discharge form that noted the reason for the visit was a “hand injury” and
that the provider returned her to work without restriction as of September 10. The
provider recommended Ms. Crisp follow up with a physician if she had further problems.
At that point, Ms. Crisp spoke with Judith Bennett, Castle’s workers’ compensation
representative. Ms. Bennett said Ms. Crisp told her that she wanted “to go to [her] family
physician,” so Ms. Bennett scheduled an appointment for her with Dr. Julian Vanegos.

On September 13, Dr. Vanegos recorded the reasons for Ms. Crisp’s visit were
pain in both hands “for one week . . . coming from heavy lifting at work.” He also noted
complaints of pain in “both arms” and “both knees” for one week. He recommended
physical therapy and a functional capacity exam. As pertinent here, Dr. Vanegos noted
the following under the history:

e Hand pain with onset of one week at work

e Knee pain with onset one year ago because of “long-term heavy lifting”

e Shoulder pain for one week

e Neck pain with onset of several weeks ago “during work”

e Elbow pain for several months and no specific location of where injury
occurred

e Wrist pain for several weeks and no specific location of where injury
occurred]. ]

On September 26, Castle’s carrier provided Ms. Crisp a panel of physicians that
included Dr. Mark Harriman. Ms. Crisp claimed Janet Thompson, an Erie Insurance
adjuster, rudely told her that she must see Dr. Harriman and did not give her the
opportunity to choose another physician from the panel. Joyce Beard, Ms. Crisp’s friend,
overheard the cellphone conversation and corroborated Ms. Crisp’s account. Conversely,
Ms. Thompson testified that Ms. Crisp voluntarily chose Dr. Harriman and that she was
free to choose any physician on the panel.

Ms. Crisp saw Dr. Harriman on October 10, and he noted she complained of neck
and shoulder pain. In the office note, he wrote:

The patient has multiple complaints but based on the current Tennessee
Worker’s Comp guidelines she has not had a compensable injury. She
has worked for her company for 23 years and had been on her present job
for two years before she developed symptoms. There was no specific
injury at all and she was simply doing the job that she had been doing
for two years.

 

' The proof is unclear as to whether Dr. Vanegos was Ms. Crisp’s family physician before the
appointment, but this is not germane to the Court’s finding.

2
Dr. Harriman released Ms. Crisp to full duty as of October 10, and Ms. Bennett
said Castle had work available for her at the time.

Ms. Crisp claimed Dr. Vanegos referred her to Dr. William Moffatt but produced
no record of this referral. Instead, the limited records of Dr. Moffatt indicated an October
11 visit where Ms. Crisp reported neck and bilateral shoulder problems. Dr. Moffatt
suspected carpal tunnel syndrome and degeneration of a cervical intervertebral disc. Her
condition remained unchanged at later visits in December 2016 and February 2017. The
records mentioned two onsets: September 6 and October 11, the date of her visit. Dr.
Moffatt wrote an off-work note in February 2017, taking Ms. Crisp off work from
October 11, 2016, to “indefinitely.”

For its part, Castle introduced medical records indicating Ms. Crisp previously
received treatment for her neck and arms as early as March 2014. At that time, providers
at Semmes Murphey Clinic recorded Ms. Crisp complained of neck, arm, back, and leg
pain that “clearly had been present for 10 years.” Semmes Murphey providers also noted
hand, wrist, and arm pain in September 2014.

On November 24, 2014, Ms. Crisp told a provider at Wesley Neurological that she
thought heavy lifting at work is causing her “to suffer carpal tunnel syndrome (CTS).”
She said she underwent a “prior evaluation for her arm pain which she wants checked out
through Workman’s comp.” She complained of carpal tunnel complaints again to a
Wesley provider in January 2016, February 2016, and on August 24, 2016. She attributed
her problems to heavy lifting at work and expressed a desire to “claim disability for
CTS.”

Ms. Crisp complained of hand, shoulder, knee, and back pain at the offices of
three other medical providers in both 2015 and in 2016.

At the hearing, Ms. Crisp “apologized” to Castle’s counsel because she “didn’t
remember at the time” she gave a deposition that she “was already going to [a] doctor.”
She then admitted the previous medical treatment and said she told the providers her pain
came from work. She attributed all of her problems to her job but said she did not know
she could file a workers’ compensation claim until her union representative told her she
could, prompting this claim. She contended that “two herniated discs” resulted from the
September 6 incident.

Ms. Crisp requested payment of medical bills and recovery of “living expenses,”
which the Court views as a request for temporary disability benefits. She testified the
injury prevented her from working since September 6 and requested temporary disability
benefits from that date forward.
Findings of Fact and Conclusions of Law
Standard applied

Ms. Crisp must come forward with sufficient evidence from which this Court
might determine she is likely to prevail at a hearing on the merits. Tenn. Code Ann. § 50-
6-239(d)(1) (2017). Ms. Crisp elected to represent herself, as is her right, but the Court
cannot “excuse [her] from complying with the same substantive and procedural rules that
represented parties are expected to observe.” Walton v. Averitt Express, Inc., 2017 TN
Wrk. Comp. App. Bd. LEXIS 37, at *5 (June 2, 2017).

Analysis

To be compensable, Ms. Crisp must show her injury arose primarily out of and in
the course and scope of her employment and that it was caused by an incident, or specific
set of incidents, identifiable by time and place of occurrence. Tenn. Code Ann. § 50-6-
102(14)(A). Further, she must show, “to a reasonable degree of medical certainty that
[her injury] contributed more than fifty percent (50%) in causing the . . . need for medical
treatment [.]” Jd. at 50-6-102(14)(C).

The Court finds Ms. Crisp failed to show the September 6 injury arose primarily
out of her employment at Castle. Rather, Ms. Crisp sought extensive medical treatment
for body parts she injured long before the alleged date of injury. Indeed, the medical
records established she received medical treatment at five separate providers between
2014 and 2016 for her neck, hands, arms, wrists, back, and legs. This previous treatment
dated to as early as March 2014, when Ms. Crisp complained that “heavy lifting at work”
caused of her self-described carpal tunnel syndrome. She told a provider then that she
wanted a workers’ compensation evaluation, a request that is inconsistent with her
assertion that she did not know she could file a claim until speaking with her union
representative. Notably, Ms. Crisp began her narrative testimony with an “apology” for
“forgetting” the prior medical treatment during a deposition, a statement directly and
adversely affecting her credibility.

Further, the Court finds Ms. Crisp failed to show the injury contributed more than
fifty percent to the need for medical treatment. Neither Dr. Vanegos’, Dr. Moffatt’s, nor
Dr. Harriman’s records establish she sustained an injury identifiable by time and place of
occurrence or that it contributed more than fifty percent to the need for treatment. The
medical records are replete with inconsistencies regarding Ms. Crisp’s history of the
onset and cause of her symptoms. Further, the Court believes Ms. Thompson’s testimony
that she provided Ms. Crisp a proper panel from which she chose Dr. Harriman. As the
approved physician, Dr. Harriman’s opinion is presumed correct, and Ms. Smith did not
rebut that presumption by a preponderance of the evidence. See Tenn. Code Ann. § 50-6-
102(14)(E).
Based on these findings, the Court holds Ms. Crisp has not come forward with

sufficient evidence to establish she would prevail at a hearing on the merits regarding the
essential element of medical causation.

IT IS, THEREFORE, ORDERED as follows:

. The Court denies Ms. Crisp’s request for medical and temporary disability benefits

at this time.

. This matter is set for a telephonic Scheduling Hearing on Tuesday, May 15, 2018,

at 11:00 a.m. Central Time. The parties must call toll-free 855-543-5038 to
participate in the hearing. Failure to call in may result in a determination of the
issues without the party’s further participation.

ENTERED March 16, 2018.

 

 

Judge Allen Phillips | X
Court of Workers’ Compensation Claims

APPENDIX

Exhibits:

im
2

eNAW AY

9.

Collective Medical Bills (Marked for Identification Only)

Collective Medical Records of Drs. Moffat, Bingham, and Vanegos; East
Memphis Physical Therapy; and January 3, 2017 denial letter from Cigna
Insurance for treatment with Dr. Bingham

February 2, 2017 MRI report

Medical Records of Dr. Mark Harriman

Medical Record of Dr. Julian Venegas

Medical Records of Dr. William Moffatt

Panel of physicians

Methodist Hospital Emergency Room Discharge Form

Methodist Hospital Work Release Form

10. E-mail from Erie Ins. Co. regarding panel of physicians provided to Ms. Crisp
11. Follow-up e-mail from Erie regarding panel of physicians

12. E-mail from Erie regarding Dr. Harriman appointment

13.Dr. Harriman’s release to full duty form

14. Medical Records of Wesley Neurology Clinic

5
15.Medical Records of Delta Pain Management
16. Medical Records of Semmes Murphey Clinic
17. Medical Records of Dr. Fred Wilson

18. Medical Records of Unity Medical Clinic

Technical record:

Petition for Benefit Determination

Dispute Certification Notice

Request for Expedited Hearing

Motion for Leave to Depose Employee

Order Allowing Deposition of Employee and Setting Expedited Hearing
Motion of Employer to Allow Telephonic Testimony

Order Allowing Telephonic Testimony

Employer’s Witness List

Employer’s Exhibit List

FPA Se y=

CERTIFICATE OF SERVICE

I certify that a true and correct copy of this Expedited Hearing Order was sent to
the following recipients by the following methods of service on March 16, 2018.

 

 

 

 

 

 

 

 

Name Certified | First Via _ | Service sent to:
Mail Class | Email
Mail
Ronda Crisp, Xx X 2808 Waters Edge Rd.,
Self-Represented Employee Memphis, TN 38127
Robert Binkley, Esq., X | rbinkley@raineykizer.com
Attorney for Employer

 

Lae
Sinn XU Lh

Penny Strum, Court Clerk

Court of Workers’ Compensation Claims